—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered January 31, 1984, convicting him of criminal posses*559sion of a controlled substance in the first degree, criminal possession of a controlled substance in the second degree, criminal possession of a controlled substance in the third degree (two counts), and criminal use of drug paraphernalia in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Fuchs, J.), after a hearing, of those branches of the defendant’s omnibus motion which were to suppress certain evidence.
Ordered that the judgment is affirmed.
The hearing court found that the defendant consented to the police entry into his apartment. In so finding, the court credited the witnesses for the People and specifically rejected the testimony of the defendant as unworthy of belief. It is settled that issues of credibility are primarily for the hearing court, whose determination will be upheld unless clearly erroneous (see, People v Armstead, 98 AD2d 726; People v Vail, 90 AD2d 917, 918). Notwithstanding the minor inconsistencies in the testimony of some of the People’s witnesses, the record fully supports the hearing court’s determination, which should not be disturbed.
We have considered the defendant’s other contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Lawrence, J. P., Fiber, Hooper and Spatt, JJ., concur.